DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 12/15/2020. 

Response to Amendment
Claims 1-10 have been amended.
Claims 11 and 12 have been newly added. Claims 1-12 have been examined.
Applicant's arguments filed on 12/15/2020 have been fully considered but they are not persuasive. As per the applicant’s arguments that prior art of record Nakano fails to teach the limitations: “circuitry configured to cause a terminal to display, a first screen displaying a device list including one or more devices, the license of the package being assignable to each of the devices and cancellable from each of the devices, in response to receiving a first request from the terminal, the first screen allowing an operator to input, to the first screen, an operation of assigning the license, and allowing the operator to input, to the first screen, an operation of cancelling the license”, the examiner respectfully disagrees. Nakano teaches: [0056]: execution of the software 102 installed beforehand in the equipment is permitted when activation of license authentication of the software is performed by the license management tool 101, and inhibited when deactivation of the license authentication is performed by the license management tool 101. [0072] When a license authentication request is received, the . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record US 20090282146 to Toshio Nakano (hereinafter Nakano).
As per claims 1, 9 and 10, Nakano teaches:
An information processing apparatus connectable with a terminal via a network to manage a license of a package including one or more applications assignable to a device (Nakano: [0081] When the software 102 for which license authentication is to be performed includes two or more programs, such as plug-ins), the information processing apparatus comprising: 
circuitry configured to cause a terminal to display, a first screen displaying a device list including one or more devices, the license of the package being assignable to each of the devices and cancellable from each of the devices, in response to receiving a first request from the terminal, the first screen allowing an operator to input, to the first screen, an operation of assigning the license (Nakano: [0056]: execution of the software 102 installed beforehand in the equipment is permitted when activation of license authentication of the software is performed by the license management tool 101, and inhibited when deactivation of the license authentication is performed by the license management tool 101. [0073]: FIG. 8 shows an example of the license authentication setting screen of this embodiment. The license management tool 101 uses this license authentication setting screen to receive selection of the equipment 30 in which the software 102 the license authentication of which is to be performed operates. [0075]: The license management tool 101 may be arranged to receive selection of two or more pieces of the equipment 30 for which license authentication is to be performed. [0076]: At this time, the license management tool 101 requests the license authentication of the software 102 by transmitting a license code 105 and a predetermined request command to the equipment 30), and allowing the operator to input, to the first screen, an operation of cancelling the license (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0084]: The license management tool 101 uses the license authentication deactivation setting screen to receive selection of the equipment 30 in which the software 102 for which license authentication is to be canceled operates (or selection of the equipment 30 for which license authentication is to be canceled). [0085]: After the selection of the equipment 30 for which license authentication is to be canceled is received, the license management tool 101 requests deactivation of license authentication by transmitting a predetermined request command to the equipment 30. As a result, the equipment 30 performs deactivation of license authentication of the software 102 selected in response to the request); 
receive, from the terminal, a selection of a specific device from the one or more devices included in the device list displayed on the first screen, and selection, from the first screen, of one of the operation of assigning the license of the package and the operation of cancelling the license of the package; (Nakano: [0073]: The license management tool 101 uses this license authentication setting screen to receive selection of the equipment 30 in which the software 102 the license authentication of which is to be performed operates. Selection of the equipment 30 is performed by selecting one from among the pieces of the equipment in the equipment list. [0076]: At this time, the license management tool 101 requests the license authentication of the software 102 by transmitting a license code 105 and a predetermined request command to the equipment 30. [0085] After the selection of the equipment 30 for which license authentication is to be canceled is received, the license management tool 101 requests deactivation of license authentication by transmitting a predetermined request command to the equipment 30) 
assign the license of the package to the specific device selected from the device list, in response to receiving, from the terminal, the selection of the specific device and the operation of assigning the license of the package (Nakano: [0073] FIG. 8 shows an example of the license authentication setting screen of this embodiment. The license management tool 101 uses this license authentication setting screen to receive selection of the equipment 30. [0076] Subsequently, the license management tool 101 requests license authentication of the software 102 to the selected equipment 30. As a result, license authentication of the software 102 is performed by the equipment 30. At this time, the license management tool 101 requests the license authentication of the software 102 by transmitting a license code 105 and a predetermined request command to the equipment 30. The equipment 30 performs the license authentication based on the license code 105 received in response to the request. Also, [0077]-[0078]); and 
cancel the license of the package from the specific device selected from the device list, in response to receiving, from the terminal, the selection of the specific device and the operation of cancelling the license of the package (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0085] After the selection of the equipment 30 for which license authentication is to be canceled is received, the license management tool 101 requests deactivation of license authentication by transmitting a predetermined request command to the equipment 30. As a result, the equipment 30 performs deactivation of license authentication of the software 102 selected in response to the request).

As per claim 2, Nakano teaches:
The information processing apparatus according to claim 1, 2Application No. 16/210,020 Reply to Office Action of September 21, 2020 wherein, in response to receiving the selection of the specific device from the device list displayed on the first screen and an operation of cancelling every license of the package assigned to the selected specific device from the terminal, the circuitry is further configured to cancel every license assigned to the selected specific device (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0085] After the selection of the equipment 30 for which license authentication is to be canceled is received, the license management tool 101 requests deactivation of license authentication by transmitting a predetermined request command to the equipment 30. As a result, the equipment 30 performs deactivation of license authentication of the software 102 selected in response to the request).

As per claim 3, Nakano teaches:
The information processing apparatus according to claim 1, wherein, in response to receiving the selection of the specific device from the device list displayed on the first screen and the operation of cancelling a part of the license of the package assigned to the selected specific device from the terminal (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0085] After the selection of the equipment 30 for which license authentication is to be canceled is received, the license management tool 101 requests deactivation of license authentication by transmitting a predetermined request command to the equipment 30. As a result, the equipment 30 performs deactivation of license authentication of the software 102 selected in response to the request, the circuitry is further configured to cause the terminal to display a second screen for displaying an in-assigned package list including one or more packages associated with the license assigned to the selected specific device (Nakano: [0105] For example, when a request of deactivation of the license authentication of the software 102 installed in the equipment 30 is received, the license management tool 101 of the host computer 10 starts the process of FIG. 13. [0108]: when it is determined in step S22 that an authenticated software item exists, the license management tool 101 displays the above-described license authentication deactivation setting screen, and receives selection of the item of the software 102 for which the license authentication is to be deactivated (step S23). [0109] Alternatively, at this time, the above-described license authentication deactivation setting screen may be displayed when two or more authenticated items of the software 102 in the equipment 30 exist), and
wherein, in response to receiving a selection of a particular package from the in-assigned package list displayed on the second screen, the circuitry is further configured to cancel the license of the particular package, selected on the second screen, from the specific device selected on the first screen (Nakano: [0110] The license management tool 101 requests the equipment 30 to deactivate the license authentication of the selected software item (step S24). At this time, the license management tool 101 transmits a predetermined deactivation request command to the equipment 30 to request deactivation of the license authentication of the selected software item. [0111] As a result, the equipment 30 performs deactivation of the authenticated item of the software 102 in response to the request, and execution of the software item is inhibited).

As per claim 4, Nakano teaches:
The information processing apparatus according to claim 1, wherein, in response to receiving the selection of the specific device from the device list displayed on the first screen and the operation of assigning the license of the package to the selected specific device from the terminal (Nakano: [0073] FIG. 8 shows an example of the license authentication setting screen of this embodiment. The license management tool 101 uses this license authentication setting screen to receive selection of the equipment 30), the circuitry is further configured to cause the terminal to display a third screen displaying an assignable package list including one or more packages, each associated with each license assignable to the selected specific device (Nakano: [0147]: when it is determined in step S63 that a non-authenticated software item exists, the license management tool 101 displays the above-described license authentication setting screen, and receives selection of one or more items of the software 102 for which the license authentication is to be activated (step S64)), and
wherein, in response to receiving a selection of a particular package from the assignable package list displayed on the third screen, the circuitry is further configured to assign a license of the particular package, selected on the third screen, to the specific device selected on the first screen (Nakano: [0147]: Namely, the user selects one or more items of the software 102 for which the license authentication is to be activated from among the non-authenticated items of the software 102 which are displayed in the license authentication setting screen. Two or more non-authenticated items of the software 102 may be selected or all the non-authenticated items of the software 102 may be selected collectively. [0149]-[0150]: Subsequently, the license management tool 101 receives the one or more license codes 105 from the license server 20 (step S67). [0151] Then, the license management tool 101 transmits the received license codes 105 to the corresponding piece of the equipment 30, and requests the corresponding piece of the equipment 30 to perform the license authentication (step S68). [0152] As a result, based on the license codes 105 received in response to the request, the corresponding piece of the equipment 30 performs the license authentication of the non-authenticated software item, and execution of the software item is permitted).

As per claim 5, Nakano teaches:
The information processing apparatus according to claim 1, wherein, in response to receiving a second request from the terminal, the circuitry is further configured to cause the terminal to display a fourth screen displaying an in-use package list including one or more packages assignable to the selected specific device or cancellable from the selected specific device (Nakano: [0062] The license management tool 101 displays an installation setting screen, as shown in FIG. 5, when an installation request of the software 102 is received. As seen in Fig. 5, a list of software is displayed. [0147]: when it is determined in step S63 that a non-authenticated software item exists, the license management tool 101 displays the above-described license authentication setting screen, and receives selection of one or more items of the software 102 for which the license authentication is to be activated (step S64)), 
wherein, in response to receiving a selection of a particular package from the in-use package list displayed on the fourth screen and the operation of assigning the license of the particular package or the operation of cancelling the license of the particular package from the terminal, the circuitry is further configured to assign a license of the selected particular package to the selected specific device or cancel the license of the selected particular package from the selected specific device (Nakano: [0147]: when it is determined in step S63 that a non-authenticated software item exists, the license management tool 101 displays the above-described license authentication setting screen, and receives selection of one or more items of the software 102 for which the license authentication is to be activated (step S64). [0147]: Namely, the user selects one or more items of the software 102 for which the license authentication is to be activated from among the non-authenticated items of the software 102 which are displayed in the license authentication setting screen. Two or more non-authenticated items of the software 102 may be selected or all the non-authenticated items of the software 102 may be selected collectively. [0149]-[0150]: Subsequently, the license management tool 101 receives the one or more license codes 105 from the license server 20 (step S67). [0151] Then, the license management tool 101 transmits the received license codes 105 to the corresponding piece of the equipment 30, and requests the corresponding piece of the equipment 30 to perform the license authentication (step S68). Also, [0152]).

As per claim 6, Nakano teaches:
The information processing apparatus according to claim 5, wherein, in response to receiving the selection of the particular package from the in-use package list displayed on the fourth screen and an operation of cancelling every license of the selected particular package from the terminal, the circuitry is further configured to cancel the license of the selected particular package from each one of the devices currently assigned with the license of the selected particular package (Nakano: [0190]: when it is determined in step S93 that an authenticated software item exists, the license management tool 101 displays the above-described license authentication deactivation setting screen, and receives selection of one or more items of the software 102 for which the license authentication is to be deactivated (step S94). Namely, the user selects one or more items of the software 102 for which the license authentication is to be deactivated from among the authenticated items of the software 102 which are displayed in the license authentication deactivation setting screen. [0191] Then, the license management tool 101 requests all the pieces of the equipment 30 that install the selected software item to perform deactivation of the license authentication of the selected software item collectively (step S95)).

As per claim 7, Nakano teaches: 
The information processing apparatus according to claim 5, wherein, in response to receiving the selection of the particular package from the in-use package list displayed on the fourth screen and the operation of cancelling of the license of the particular package from a part of the devices currently assigned with the particular package from the terminal (Nakano: [0108]: when it is determined in step S22 that an authenticated software item exists, the license management tool 101 displays the above-described license authentication deactivation setting screen, and receives selection of the item of the software 102 for which the license authentication is to be deactivated (step S23)), the circuitry is further configured to cause the terminal to display a fifth screen displaying an in-assigned device list, from which the license of the selected particular package is cancellable (Nakano: [0084] The license management tool 101 uses the license authentication deactivation setting screen to receive selection of the equipment 30 in which the software 102 for which license authentication is to be canceled operates (or selection of the equipment 30 for which license authentication is to be canceled)), and
wherein, in response to receiving the selection of the specific device from the in-assigned device list displayed on the fifth screen, the circuitry is further configured to cancel the license of the particular package, selected on the fourth screen, from the specific device selected on the fifth screen (Nakano: [0085] After the selection of the equipment 30 for which license authentication is to be canceled is received, the license management tool 101 requests deactivation of license authentication by transmitting a predetermined request command to the equipment 30. As a result, the equipment 30 performs deactivation of license authentication of the software 102 selected in response to the request). 

As per claim 11, Nakano teaches: 
The method of claim 10, wherein the first screen includes a first input mechanism allowing the operator to perform the operation of assigning the license (Nakano: [0072] When a license authentication request is received, the license management tool 101 displays a license authentication setting screen as shown in FIG. 8. [0073] FIG. 8 shows an example of the license authentication setting screen of this embodiment. The license management tool 101 uses this license authentication setting screen to receive selection of the equipment 30 (or the equipment 30 for which license authentication is to be performed) in which the software 102 the license authentication of which is to be performed operates. Selection of the equipment 30 is performed by directly inputting an IP address or by selecting one from among the pieces of the equipment in the equipment list), and a second input mechanism allowing the operator to perform the operation of cancelling the license (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0084] The license management tool 101 uses the license authentication deactivation setting screen to receive selection of the equipment 30 in which the software 102 for which license authentication is to be canceled operates (or selection of the equipment 30 for which license authentication is to be canceled). Selection of the equipment 30 in this case is the same as the selection of the equipment 30 at the time of performing license authentication).

As per claim 12, Nakano teaches: 
The method of claim 10, wherein the first screen includes a first input button allowing the operator to perform the operation of assigning the license (Nakano: [0073] FIG. 8 shows an example of the license authentication setting screen of this embodiment. The license management tool 101 uses this license authentication setting screen to receive selection of the equipment 30 (or the equipment 30 for which license authentication is to be performed) in which the software 102 the license authentication of which is to be performed operates. Selection of the equipment 30 is performed by selecting one from among the pieces of the equipment in the equipment list. Providing input using a button was well known to one of ordinary skill in the art before the effective filing date of the claimed invention), and a second input button allowing the operator to perform the operation of cancelling the license (Nakano: [0083] When a deactivation request of license authentication is received, the license management tool 101 displays a license authentication deactivation setting screen as shown in FIG. 10. [0084] The license management tool 101 uses the license authentication deactivation setting screen to receive selection of the equipment 30 in which the software 102 for which license authentication is to be canceled operates (or selection of the equipment 30 for which license authentication is to be canceled). Selection of the equipment 30 in this case is the same as the selection of the equipment 30 at the time of performing license authentication. Providing input using a button was well known to one of ordinary skill in the art before the effective filing date of the claimed invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano and prior art of record US 20140082609 to Zentaroh Ono (hereinafter Ono).
As per claim 8, Nakano does not teach: wherein, in response to receiving the selection of the particular package from the in-use package list displayed on the fourth screen and the operation of assigning a license of the selected particular package to the specific device from the terminal, the circuitry is further configured to cause the terminal to display a sixth screen for displaying an assignable device list including one or more devices assignable with the license of the selected particular package, and wherein, in response to receiving the selection of the specific device from the assignable device list displayed on the sixth screen, the circuitry is further configured to assign the license of the particular package, selected on the fourth screen, to the specific device selected on the sixth screen. However, Ono teaches:
wherein, in response to receiving the selection of the particular package from the in-use package list displayed on the fourth screen and the operation of assigning a license of the selected particular package to the specific device from the terminal (Ono: [0048]. [0057] When receiving the response, the browser 41 displays the service list screen on the display unit of the administrator terminal 40 based on the HTML data in the response. [0061] Assuming that the administrator presses the start using button 512 for a device-linked service with a service name "BBB", the browser 41 displays a dialog for inputting, for example, a license count and a license expiration date. [0067]: Based on the response, the portal 221 generates HTML data for displaying the service list screen 510 (see FIG. 8) where the linked -device selection button 513 for the use start target service is made selectable, and sends a response including the HTML data to the browser 41 (S117). [0068] Based on the HTML data in the response, the browser 41 displays the service list screen 510 on the display unit of the administrator terminal 40.  When the linked -device selection screen button 513 corresponding to the use start target service is pressed by the administrator, the browser 41 sends a request to display a linked-device list screen to the portal 221 (S118) (selection of a package)), the circuitry is further configured to cause the terminal to display a sixth screen for displaying an assignable device list including one or more devices assignable with the license of the selected particular package (Ono: [0070] The device manager 223 obtains a list of device information (device list) that is stored in the device information storage 233 in association with the login user name, and sends a response including the obtained device list to the portal 221 (S120). [0074] Based on the device list included in the response, the portal 221 generates HTML data for displaying a linked -device selection screen. Then, the portal 221 sends a response including the HTML data to the browser 41 (S121). [0075] Based on the HTML data in the response, the browser 41 displays the linked-device selection screen on the display unit of the administrator terminal 40), and
wherein, in response to receiving the selection of the specific device from the assignable device list displayed on the sixth screen, the circuitry is further configured to assign the license of the particular package, selected on the fourth screen, to the specific device selected on the sixth screen (Ono: [0076]: When the administrator selects one or more check buttons corresponding to the image forming devices 10 to be linked with the use start target service and presses an OK button 531, the browser 41 sends a list of device numbers corresponding to the selected check buttons to the portal 221 (S122). [0087] The device manager 223 searches the installation status storage 236 to find a record(s) that corresponds to the device number included in the query and includes "Not Installed" in the status field, and obtains a service name in the found record. When a service name (which is hereafter referred to as a "target service name") is found, the device manager 223 sends a response including an installation request to the image forming device 10 (S202). [0091] The service manager 222 sends the response from the license manager 224 to the communication unit 121 of the image forming device 10 (S210). The communication unit 121 transfers the response to the installation unit 122 (S211). When the response indicates that the use of the license has been allowed. Also, [0092]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ono in the invention of Nakano to include the above limitations. The motivation to do so would be to eliminate the need for the user to manually install plug-ins and to simplify a preparation process for linking a device with a service provided via a network (Ono: [0096]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20080209569 to Ryoji Araki: An information processing system including multiple apparatuses capable of executing one or more applications and an information processor connected to the apparatuses through a first network is disclosed. The information processing system includes a license status information obtaining part configured to obtain the license status information of the applications installed in each of the apparatuses from the corresponding apparatuses through the first network, a license data obtaining part configured to obtain license data authorizing usage of the applications from a computer connected through a second network based on the license status information, and a license data delivery part configured to deliver the license data to each of the apparatuses.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438